Citation Nr: 9921461	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-11 498	)	DATE
	)
	)


THE ISSUE

Whether the May 1966 decision wherein the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
cause of death should be revised or reversed on the grounds of 
clear and unmistakable error (CUE). 



REPRESENTATION

Moving Party Represented by:  Jeany Mark, attorney at law



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to August 
1946.

In a May 1966 decision the Board denied entitlement to service 
connection for the cause of the veteran's death.  

This case is before the Board pursuant to an August 1998 Order of 
the United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") vacating a February 1997 
decision of the Board to the extent that is failed to address the 
appellant's claim that the previous Board decision of May 1966 
was the product of CUE.  The Court dismissed that portion of the 
February 1997 Board decision, which determined that the appellant 
had not submitted new and material evidence to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death.  

The Court remanded the case to the Board for further action 
consistent with the Joint Motion for Remand including initial 
consideration of the issue of whether a May 1966 decision of the 
Board denying entitlement to service connection for the cause of 
the veteran's death should be revised or reversed on the grounds 
of CUE.  

The appellant has challenged the Board's May 1966 decision on the 
grounds of CUE.  38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. 
§§ 20.1400, 20.1403 (1999); VAOPGCPREC 01-98.  The new statutory 
and regulatory provisions permit a claimant to demand review by 
the Board to determine whether CUE exists in an appellate 
decision previously issued by the Board, with a right of review 
of such determinations by the Court.  



In February 1999, the appellant and her representative were 
notified of the final CUE regulations and given 60 days to notify 
the Board if she wished to proceed with her claim.  

In April 1999, the appellant's representative filed a final 
written brief in support of the claim.  


FINDINGS OF FACT

1.  In a decision dated May 27, 1966, the Board denied 
entitlement to service connection for the cause of the veteran's 
death because there was no relationship between service-connected 
epilepsy and alcoholism, there was no relationship between 
service-connected epilepsy and the veteran's cause of death due 
to acute pancreatitis, and service-connected epilepsy did not 
render the veteran materially less capable of resisting the 
effects of the disease primarily causing death.  

2.  The facts as they were known at the time of the Board 
decision of May 27, 1966 were not considered.  

3.  The statutory and regulatory provisions extant at the time of 
the Board decision of May 27, 1966 were incorrectly applied.  

4.  The errors of fact and law do not compel the conclusion, to 
which reasonable minds could not differ, that the result would 
have been manifestly different but for the errors.  





CONCLUSION OF LAW

The decision of May 27, 1966 wherein the Board denied entitlement 
to service connection for the cause of the veteran's death did 
not contain CUE.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

Service medical records show that the veteran was discharged from 
service with a diagnosis of manic-depressive reaction, manic 
type, which incapacitated him because of elation, euphoria, rapid 
shifts of mood and affect, several suicide attempts and flight of 
ideas.  

In an August 1946 rating action the RO granted the veteran 
service connection at 70 percent for manic depressive psychosis.  

The veteran underwent two VA compensation examinations in January 
1948.  Both physicians concluded based on the history and 
examination that the veteran was lucid and without psychosis at 
that time.  

In a February 1948 rating action the RO determined that the 
veteran had recovered from his manic depressive psychosis and 
reduced his evaluation to zero percent.  

A January 1949 letter from the medical director at a private 
hospital shows she examined the veteran at that time.  The 
veteran reported a history of epileptic seizures having begun 
during active service for which he had been medically discharged.  
He reported attacks occurring from several times a day to several 
times a week.  The physician did not witness an attack.  Physical 
examination was normal.  The physician concluded that if the 
veteran was an epileptic, he could not actively work because he 
may have an attack at any time.  

An April 1949 statement from a resident physician at another 
private hospital reported that the veteran was examined and found 
to be suffering from neurasthenia with arrhythmia.  

In October 1949, the Board denied a compensable rating for manic 
depressive psychosis.  

A May 1950 medical certificate by a physician at the Bureau of 
Labor shows the veteran was examined for physical and mental 
weakness, headaches and vision problems.  The veteran reported 
combat action during service and was discharged as disabled.  The 
physician's diagnosis was "War Shock?".  

A February 1951 statement from a physician at the Bureau of 
Hospitals indicates that the veteran was hospitalized for two 
days during that month and treated for epilepsy.  An August 1951 
record confirms that hospitalization and also shows the veteran 
was hospitalized for two days in July 1951 and treated for acute 
alcoholism.  

A September 1951 medical opinion from an attending psychiatrist 
shows the veteran was hospitalized for ten days for observation.  
The veteran had reported fainting spells and sudden loss of 
consciousness for two minutes.  No convulsions were described.  

During his hospitalization the veteran developed only one attack, 
which was reported as unconsciousness for three minutes, 
uncontrolled saliva from the mouth and flickering eyelids.  The 
physician felt that the veteran was not malingering but there was 
a question whether the veteran was having hysterical fits or 
epilepsy.  X-ray examination and lumbar puncture for examination 
of the cerebro-spinal fluid showed no pathological findings.  The 
physician's final conclusion was that the attack observed during 
the hospitalization was an epileptic attack.  The diagnosis was 
idiopathic epilepsy and infantile personality.  

The RO referred the veteran for VA neuropsychiatric examination 
in January 1952.  The psychiatrist noted the prior medical 
history.  The psychiatrist also reported that the veteran had an 
attack with loss of consciousness while in the reception area.  
The psychiatrist noted that the veteran remained dazed and 
confused one-half hour later and unable to cooperate for further 
examination.  The diagnosis was grand mal seizure.  

In an April 1952 rating action the RO re-characterized the 
veteran's service-connected disability as grand mal epilepsy and 
assigned a 30 percent rating, effective February 19, 1952.  

An August 1956 letter from the medical director at a private 
hospital shows the veteran was examined at that time for 
recurrent attacks of unconsciousness.  The veteran reported that 
these attacks were increasing in frequency and severity, and 
incapacitated him from performing any job.  The diagnosis was 
progressive grand mal epilepsy.  

The RO referred the veteran for VA neuropsychiatric examination 
in January 1957.  The examination was performed by the same 
psychiatrist who performed the January 1952 VA neuropsychiatric 
examination.  The psychiatrist again noted the prior medical 
history.  

The veteran related having seizures two-to-three times a month.  
Physical and neurological examinations were essentially negative.  
The diagnosis was grand mal epilepsy without psychotic reaction.  
The psychiatrist described the disability as moderate.  

The medical director, who submitted the August 1956 letter, also 
submitted a February 1957 statement.  He stated the veteran was 
again treated at that facility for an epileptic seizure at that 
time.  The physician described the seizure as 10-to-30 minutes of 
actual convulsions and somnolence for one or two days.  The 
diagnosis was grand mal epilepsy.  

In July 1957, the Board denied entitlement to a rating in excess 
of 30 percent for the veteran's service-connected grand mal 
epilepsy.  

A January 1958 VA clinical report indicates the veteran had a 
convulsive seizure while at the legal division and found lying on 
the floor with a little frothing of the mouth and slightly dazed.  
Following examination and treatment, the veteran was discharged 
approximately one hour later.  

The VA psychiatrist performed another VA neuropsychiatric 
examination in March 1958.  The veteran related having seizures 
three times a month despite taking anti-convulsive medication.  
Neurological examination was essentially negative.  The diagnosis 
was grand mal epilepsy without psychotic reaction.  
The psychiatrist recommended an electroencephalogram (EEG).  The 
physicians who conducted this determined that the tracing results 
were unsatisfactory for interpretation and suggested a repeat 
EEG.  The psychiatrist opined that another EEG was not indicated 
since there was prior verified evidence to support the diagnosis 
of grand mal epilepsy.  

In September 1958, the Board denied entitlement to a rating in 
excess of 30 percent for the veteran's service-connected grand 
mal epilepsy.  

A November 1958 private medical statement certified that the 
veteran was being treated for recurrent convulsive epileptic 
seizures.  The physician reported these as two or three 
successive attacks occurring once or twice a month.  The 
diagnosis was grand mal epilepsy.  This physician submitted an 
additional statement in February 1959.  The physician certified 
that the veteran's seizures were progressive and were occurring 
three or four times a month followed by three-to-five successive 
attacks.  

The RO requested the physician's clinical records, but the 
physician responded in a March 1959 letter that he could not 
furnish these records because the information was recorded in 
dispensary case and treatment records.  The physician related the 
information shown in these records.  The veteran was treated in 
November 1958 for complaints of weakness and dizziness caused by 
a recent attack.  The veteran did not return for follow-up 
injections as instructed but did return later that month seeking 
a medical certificate.  The physician stated that he also 
observed the veteran having an attack in January 1959, which 
lasted approximately one hour.  

The veteran underwent a VA psychiatric examination in May 1959.  
The veteran reported recurrent progressive convulsions with loss 
of consciousness occurring three-to-four times a month sometimes 
with several successive attacks on the same day.  Examination 
showed no pertinent neurological findings.  The veteran had a 
convulsive seizure while waiting to be examined.  The 
psychiatrist indicated that the convulsions lasted three minutes 
and the veteran was unconscious for eight minutes.  The 
examination began one hour after the seizure.  The diagnosis was 
grand mal epilepsy without psychotic reaction.

In a May 1959 rating action the RO increased the veteran's 
service-connected grand mal epilepsy disability rating to 60 
percent and also awarded entitlement to a total rating due to 
individual unemployability, effective March 23, 1959.  

The veteran underwent another VA neuropsychiatric examination in 
May 1962.  The examination was performed by the same psychiatrist 
who performed the January 1952, January 1957 and March 1958 VA 
neuropsychiatric examinations.   The veteran reported recurrent 
attacks of convulsive seizures with loss of consciousness 
occurring two-to-three times a month.  Examination showed 
difficulty in cerebration and evidence of intellectual 
deterioration.  Neurological examination was grossly normal.  The 
psychiatrist diagnosed grand mal epilepsy with moderate 
intellectual impairment.  

In a May 1962 rating action the RO increased the veteran's 
disability rating to 100 percent schedular, effective May 7, 
1962.  

In a statement received in September 1963, the appellant filed an 
informal claim for dependency indemnity compensation (DIC) 
benefits.  An abstract of the veteran's death registration, 
reflected that he died on August [redacted], 1963.  The cause of death 
was listed as acute pancreatitis, chronic epilepsy and 
alcoholism.  

A February 1964 medical certificate from Z.B., an assistant 
medical director, shows that the veteran was admitted to the 
hospital on August [redacted] 1963, and died on August [redacted], 1963 of acute 
pancreatitis, chronic alcoholism, and epilepsy.  

An April 1964 statement from Z.B., noted that her findings as to 
the cause of the veteran's death were presumptive and not based 
on autopsy findings.  She indicated that the veteran had been 
brought in to the hospital by neighbors and a doctor, and an 11 
year old girl had informed her that the veteran had been drinking 
heavily the night before, had developed loose bowel movements, 
and had vomited a few times.  


The physician and the neighbors related that the veteran had been 
a drunkard for years and that he was epileptic.  On admission, 
the veteran displayed a cloudy sensorium and he was unable to 
speak clearly.  Breathing was hyperneic and he smelled strongly 
of alcohol.  Following initial medical treatment the veteran 
improved but later complained of abdominal pain.  Subsequently, 
the veteran developed severe abdominal pain for which he was 
provided additional treatment.  The veteran was found to be dead 
at 2:45 a.m. the following morning by a nurse performing rounds.  

The appellant submitted a December 1964 statement, in which she 
claimed that the veteran died from epilepsy.

A March 1965 statement from the private physician, who treated 
the veteran in November 1958 and in January 1959, notes that the 
veteran had been treated for epilepsy on a number of occasions at 
his facility.  

A March 1965 affidavit from M.I. and C.M., noted that the veteran 
had an attack of epilepsy on August [redacted] 1963, at which time, they 
brought him to the hospital.  They stated therefore, that they 
thought the veteran's death was due to epilepsy.

A September 1965 affidavit from J.S. and R.B. evidenced that 
affiants knew the veteran was an epileptic and observed him have 
an attack on August [redacted] 1963, after which they took him to the 
hospital.  They stated the veteran had a long history of 
excessive alcohol use.  They also stated that the veteran related 
to them that he did not care that he was an alcoholic even if his 
alcohol use would cause his early or untimely death.  

The veteran's private physician issued another statement in 
September 1965.  The physician stated that the veteran was an 
epileptic and an alcoholic, and that he treated the veteran a 
number of times for epilepsy during which the veteran was 
frequently drunk.  Despite advising the veteran that his chronic 
alcoholism was detrimental to his health, the veteran related to 
him that he did not mind being an alcoholic even if it would 
cause his early death.  The physician offered his opinion that 
the veteran had become depressed due to being treated like an 
outcast because of his epilepsy, and that he became an alcoholic 
as a result.  The physician also opined that the veteran's 
epilepsy and alcoholism materially caused or hastened his death.  

In a May 1966 decision the Board denied entitlement to service 
connection for the cause of the veteran's death.  The Board held 
that the evidence supported a finding that the veteran developed 
acute pancreatitis and this was the primary cause of death.  The 
Board determined that pancreatitis was not shown during active 
service and the evidence did not establish that the disease was 
service-related.  The Board held that the evidence did not 
support the finding that the veteran's alcoholism was secondary 
to his service-connected epilepsy.  The Board also held that the 
evidence did not demonstrate that the veteran's service-connected 
epilepsy was of such severity that it rendered him materially 
less capable of resisting the effects of pancreatitis, which was 
the immediate cause of death.  

Following the Board's decision the RO received copies of the 
veteran's terminal hospital records in March 1987.  These records 
contain similar information previously reported in the evidence 
considered by the Board.  The nursing notes show the veteran was 
admitted in August 1963, and that upon admission, no one could 
give a history of the veteran's condition, but it was reported 
that the veteran was a known drunkard and that he had been 
drinking heavily the night before and that he had repeated 
episodes of bloody stools.  

The veteran complained of chills and abdominal pain.  Initial 
treatment was not effective for his abdominal pain and the 
veteran moaned during that time and was perspiring.  The nurse 
indicated that he/she checked on the veteran periodically and 
discovered that the veteran had died during a visit early the 
next morning.  The physician's treatment notes also show the 
veteran was treated for abdominal complaints.  The physician also 
reported that prior to his death the veteran had no complaints 
other than constant moaning.  The final reported diagnoses were 
acute pancreatitis, chronic alcoholism and epilepsy.  The summary 
sheet includes a question mark ("?") after acute pancreatitis.  
The physician also indicated that the veteran's private physician 
related that the veteran was a known epileptic, for which the 
veteran had been taking medication on and off.  

There is also a September 1965 letter from an individual, which 
is addressed to the medical director of the private hospital 
where the veteran died.  The individual requested a revision of 
the February 1964 medical certificate issued by Z.B., the 
assistant medical director, to include a question mark after the 
diagnosis of acute pancreatitis.  The evidence includes a copy of 
the February 1964 medical certificate, which includes a question 
mark ("?") after acute pancreatitis.  This was signed by the 
medical director, B.P., and not by the assistant medical 
director, Z.B.  Although it indicates that it is a certified true 
copy issued in September 1965, it is neither certified nor a true 
copy of the original medical certificate issued by Z.B. in 
February 1964.  


Criteria

The laws and regulations in effect at the time of the Board's May 
1966 decision provided that service connection could be granted 
for disability resulting for disability from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C. § 310.  

Service connection could also have been established for 
disability proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  

The regulations provided that the death of a veteran was 
considered to have been due to a service-connected disability 
when the evidence established that such disability was either the 
principal or contributory cause of the death.  The issue involved 
was to be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis had been made 
of all facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  

The service-connected disability was to be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  

The contributory cause of death was inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, the regulations 
provided that it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to the 
production of death.  It was not sufficient to show that the 
service-connected disability casually shared in producing death, 
but rather it must have been shown there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not have been held to have contributed to death that 
was primarily due to unrelated disability.  

In the same category there would have been included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or static 
nature involving muscular or skeletal functions and not 
materially affecting other vital body functions.  38 C.F.R. 
§ 3.312(c)(2).  

The regulations provided that service-connected diseases or 
injuries involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general impairment 
of health to an extent that would render the person materially 
less capable of resisting the effects of other disease or injury 
primarily causing death.  Where the service-connected condition 
affected vital organs as distinguished from muscular or skeletal 
functions and was evaluated as 100 percent disabling, 
debilitation may have been assumed.  38 C.F.R. § 3.312(c)(3).  

The regulations also provided that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for consideration 
whether there may have been a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally have been reasonable to hold that 
a service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Finally, the regulations provided that it was the defined and 
consistently applied policy of the VA to administer the law under 
a broad interpretation, consistent, however, with the facts shown 
in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arose regarding 
service origin, the degree of disability, or any other point, 
such doubt was to have been resolved in favor of the claimant.  

By reasonable doubt was meant one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It was a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  It 
was not a means of reconciling actual conflict or a contradiction 
in the evidence; the claimant was required to submit evidence 
sufficient to justify a belief in a fair and impartial mind that 
the claim was well grounded.  Mere suspicion or doubt as to the 
truth of any statements submitted, as distinguished from 
impeachment or contradiction by evidence or known facts, was not 
justifiable basis for denying the application of the reasonable 
doubt doctrine if the entire, complete record otherwise warranted 
invoking this doctrine.  38 C.F.R. § 3.102.  

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. §  20.1403 
pertain to what constitutes clear and unmistakable error.  

(a) General.  Clear and unmistakable error is a very specific and 
rare kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed.  (1) General.  Review for clear and 
unmistakable error in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  (2) 
Special rule for Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made includes relevant 
documents possessed by the VA not later than 90 days before such 
record was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record. 
(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the Board's 
adjudication of appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be clear and unmistakable.  

(d) Examples of situations that are not clear and unmistakable 
error.  (1) Changed diagnosis.  A new medical diagnosis that 
''corrects'' an earlier diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A disagreement as to how 
the facts weighed or evaluated.  

(e) Change in interpretation.  Clear and unmistakable error does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of the statute or 
regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  


Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated with 
such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence 
of evidence which might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's duty to 
assist in the development of such claims.  38 C.F.R. § 20.1411 
(c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on the 
grounds of new and material evidence under 38 U.S.C.A. § 5108 
apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  A CUE 
motion is not an appeal and, with certain exceptions is not 
subject to the provisions of 38 C.F.R. Parts 19 and 20 which 
relate to the processing and disposition of appeals.  38 C.F.R. 
§ 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to that 
decision.  38 C.F.R. § 20.1400.  A party that disagrees with the 
Board's denial of a motion for revision based on CUE in a prior 
Board decision can appeal that determination to the Court.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

It is recognized that nothing in the recent changes is intended 
or should be construed to apply to claims involving CUE in an RO 
decision under 38 C.F.R. § 3.105(a) (1998) or new section 5109A 
of title 38 United States Code, that have not been subsumed by 
Board decisions.  

The appellant's representative argues that the veteran had been 
awarded a 100 percent rating for epilepsy and the VA medical 
evidence dated prior to his death showed that the veteran was 
having more than one major seizure per month.  The representative 
argues that the medical certificate, which reported that the 
veteran died from "acute pancreatitis(?), chronic epilepsy, and 
alcoholism", clearly and unequivocally stated that chronic 
epilepsy was a cause of his death.  That medical certificate does 
not contain the diagnosis "chronic epilepsy" as a cause of 
death.  It lists the cause of death as "acute pancreatitis, 
chronic alcoholism, and epilepsy."


The representative notes that the veteran's treating physician 
provided a statement indicating that he had treated the veteran 
for epilepsy and that the veteran had told him that his epileptic 
seizures caused others in the community to shun and outcast him, 
making him depressed, and that he resorted to drinking in order 
to escape from realities.  The representative notes that the 
physician rendered a medical opinion that the veteran's epilepsy 
was the cause of his chronic alcoholism and that both his 
epilepsy and alcoholism had materially caused or hastened his 
death.  The representative maintains that this physician's 
statement provided the nexus between service-connected epilepsy 
and alcoholism.  The representative argues that this evidence was 
part of the record and should have been reviewed and considered 
by the Board prior to its decision of May 27, 1966.  

The representative also argues that all the evidence then of 
record, including the medical certificate, the Registers of 
Death, and the veteran's treating physician's statement, which 
all clearly stated that epilepsy was a cause of his death, and 
where the physician also afforded a nexus between veteran's 
service-connected epilepsy and alcoholism, demonstrates that 
reasonable minds could not differ as to a finding that epilepsy 
caused the veteran's death, either directly or indirectly through 
alcoholism.  The representative concludes that the appellant's 
original claim would have been manifestly different if the Board 
in 1966 had correctly reviewed the evidence of record at that 
time.  

Initially, the Board notes that the records received in March 
1987 were not part of the record at the time of the Board's May 
1966 decision.  These were also not VA medical records.  In Bell 
v Derwinski, 2 Vet. App. 611, 613 (1992), the U.S. Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") held that the Board failed to consider VA evidence that 
had been generated because it had at least constructive knowledge 
of that evidence at the time of its decision.  

In Damrel v Brown, 6 Vet. App. 242, 246 (1994), the Court held 
that the constructive notice rule of Bell was not formulated 
until 1992, and under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the earliest date on which the Secretary is deemed to 
have constructive notice is the date of the filing of the CUE 
claim.  The claim for CUE in this case was filed after 1992.  In 
Lynch v. Gober, 11 Vet.App. 22,  (1997) (Lynch I), the Court 
specifically rejected the appellant's assertion that the RO in 
1983 had been in receipt of an April 1983 VA medical examination 
report under the doctrine of constructive notice as Bell is not 
retroactively applicable to VA adjudications occurring before 
Bell.  

Consequently, the appellant's argument of CUE in the Board's May 
1966 decision based upon the hospital summary and medical 
certificate received in March 1987, which include a question mark 
("?") after acute pancreatitis as a final medical diagnosis, 
and the medical publication submitted as part of the October 1998 
argument is irrelevant and not for consideration with respect to 
the current claim.  

The correct facts as they were known at the time of the Board's 
May 1966 decision were of record but it does not appear that all 
these facts were properly considered by the Board in the 
decision.  These facts were cited in the evidence portion of that 
decision; however, they were not specifically referred to in the 
discussion portion of that decision.  The Board did consider the 
private physician's September 1965 medical opinion that the 
veteran's alcoholism was caused by the service-connected epilepsy 
and that the veteran's alcoholism materially caused or hastened 
his death.  

The decision does not include citation to the September 1963 
death registration, which indicates that the cause of death 
included epilepsy.  The Board did not refer to the February 1964 
medical certificate from the assistant medical director, which 
indicates that the cause of death included epilepsy.  All the 
facts as they were known at the time of the Board decision of May 
1966 were not considered.  



The Board decision of May 1966 shows that not all the statutory 
and regulatory provisions extant at the time of the decision were 
correctly applied.  The Board correctly applied the provisions 
38 U.S.C. § 310 in concluding that pancreatitis was not service-
related.  The Board determined that pancreatitis was not shown 
during active service and the evidence did not establish that the 
post-service development of that disease was related to active 
service or the veteran's service-connected epilepsy.  The Board 
applied 38 C.F.R. § 3.310, which provided for service connection 
for disability proximately due to or the result of a service-
connected disease or injury.  

The Board did not specifically state why secondary service 
connection was not supported by the evidence of record.  The 
Board did not address why the September 1965 affidavit from J.S. 
and R.B. and the September 1965 medical opinion from the treating 
physician did not establish that the veteran's alcoholism was 
proximately due to or the result of depression from being treated 
like an outcast because of epilepsy.  However, the Board 
concluded that the evidence did not support a finding that 
alcoholism was proximately due to or the result of service-
connected epilepsy.  

The Board applied the provisions of 38 C.F.R. § 3.312, which 
provided that the death of a veteran was considered to have been 
due to a service-connected disability when the evidence 
established that such disability was either the principal or 
contributory cause of the death.  The Board determined that 
pancreatitis was the principal cause of death based on the 
evidence at that time.  The Board also held that the evidence did 
not demonstrate that the veteran's service-connected epilepsy was 
of such severity that it rendered him materially less capable of 
resisting the effects of pancreatitis.  

The Board did not specifically address the September 1965 medical 
opinion from the treating physician that the veteran's epilepsy 
materially caused or hastened his death.  However, the Board 
applied the provisions which provided that it was not sufficient 
to show that the service-connected disability casually shared in 
producing death, but rather it must have been shown there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  The Board also 
applied the provisions which provided that it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital organ 
and was of itself of a progressive or debilitating nature.  The 
Board also applied the criteria which provided that there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated irrespective 
of coexisting conditions.  38 C.F.R. § 3.312(c)(4).  

The Board did not apply the provisions of 38 C.F.R. § 3.102, 
which provided that reasonable doubt regarding service origin was 
to have been resolved in favor of the claimant.  The Board did 
not include a discussion as to why there did not exist an 
approximate balance of positive and negative evidence which did 
not satisfactorily prove or disprove the claim.  The Board did 
not apply this provision because it did not address why it did 
not ascribe probative value to the cause of death listed in the 
September 1963 death registration, the February 1964 medical 
certificate, or the private physician's September 1965 medical 
opinion that the veteran's service-connected epilepsy materially 
caused or hastened his death.  The statutory and regulatory 
provisions extant at the time of the Board decision of May 1966 
were not all correctly applied.  

Despite the errors of fact and law in the Board decision of May 
1966, the Board finds that these errors do not compel the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the errors.  




Importantly, the Board notes that the appellant's representative 
does not argue that the Board committed error in the application 
of the statutory and regulatory provisions extant at the time of 
the May 1966 decision.  The representative limited the claim of 
CUE in the decision of the Board to errors of fact.  

The representative argues that the September 1963 death 
registration and the February 1964 medical certificate, which 
reported that the veteran died from epilepsy, clearly and 
unequivocally demonstrated that epilepsy was a cause of the 
veteran's death.  The representative also argues that the 
treating physician's September 1963 medical opinion that epilepsy 
was the cause of chronic alcoholism, and that both epilepsy and 
alcoholism had materially caused or hastened the veteran's death, 
was also not considered by the Board.  The representative 
contends that reasonable minds could not differ as to a finding 
that epilepsy caused the veteran's death, either directly or 
indirectly through alcohol use, if the Board had considered this 
evidence at the time of the May 1966 decision.  The 
representative concludes that the appellant's original claim 
would have been manifestly different if the Board in 1966 had 
correctly reviewed this evidence at that time.

Although the September 1963 death registration and the February 
1964 medical certificate reported that the veteran died on August 
[redacted] 1963 of acute pancreatitis, alcoholism, and epilepsy, there 
was independent evidence of record to refute the diagnosis of 
epilepsy as a cause of death.  The September 1963 death 
registration was completed based on the information provided by 
the hospital as to the cause of the veteran's death.  The 
February 1964 medical certificate was completed by the Z.B., the 
assistant medical director who attended the veteran during his 
final hospitalization.  



That same physician also filed a statement in April 1964, in 
which, she explained her findings as to the cause of the 
veteran's death in response to a letter from the RO.  She stated 
that her medical findings were presumptive and based primarily on 
a history from neighbors and the treating physician that the 
veteran was a chronic alcoholic and that he was a known 
epileptic.  She also stated that her findings were presumptive 
because an autopsy was not performed.  The factual evidence 
related by that physician shows that the veteran had been brought 
to the hospital by neighbors and a doctor, and an 11 year old 
girl had informed her that the veteran had been drinking heavily 
the night before, had developed loose bowel movements, and had 
vomited a few times.  

While the physician and the neighbors related that the veteran 
had been a drunkard for years and that he was epileptic, there 
was no statement by any of these witnesses that the veteran had 
an epileptic seizure prior to admission.  While the March 1965 
affidavit from M.I. and C.M. and the September 1965 affidavit 
from J.S. and R.B. noted that the veteran had an attack of 
epilepsy on August [redacted] 1963, at which time, they brought him to 
the hospital, these statements were made over one-year later and 
they are inconsistent with the factual events recorded at the 
time the veteran was admitted to the hospital.  These statements 
could have been discounted as not trustworthy as to the actual 
events that occurred.  

The veteran was also physically examined at the time of admission 
but was not diagnosed or treated for his seizure disorder.  In 
fact, a neurological examination at the time of admission was 
negative.  Rather, the physician treated the veteran for his 
diarrhea symptoms and continued abdominal pain.  This evidence 
shows that it was not undebatable that the veteran's service-
connected epilepsy was an immediate or contributory cause of the 
veteran's death.  

Contrary to the appellant's argument, the Board did consider the 
private physician's September 1965 medical opinion that the 
veteran's service-connected epilepsy caused his alcoholism, and 
that these disabilities materially caused or hastened the 
veteran's death, in the May 1966 decision.  

Although the Board did not specifically refer to that opinion in 
the discussion portion of that decision, the Board cited this 
opinion in the evidence portion of that decision.  These facts 
were known at the time of the Board's May 1966 decision.  The 
Board held that the evidence did not support the finding that the 
veteran's alcoholism was secondary to his service-connected 
epilepsy.  While the Board did not specify particular reasons for 
rejecting the probative value of that opinion, it cannot be 
stated based on the evidence at that time that the physician's 
opinion was undebatable.  

The physician did not necessarily express the opinion that the 
veteran's alcoholism was proximately due to his service-connected 
epilepsy.  Rather, that physician and the lay witnesses provided 
evidence that the veteran's alcoholism was due to or the result 
of social alienation by members of the veteran's community 
because of their widely held belief that epilepsy was contagious.  
The physician's opinion was that the social alienation caused 
depression, which in turn, led to the development of alcoholism.  
The evidence of record shows that the veteran had a long history 
of alcoholism, which long preceded medical treatment by this 
physician.  

The physician did not witness the veteran's social alienation or 
explain why the veteran's depression was not shown, diagnosed or 
treated by numerous examining psychiatrists prior to that time.  
The evidence of record shows that the veteran was hospitalized 
for alcoholism at least as early as July 1951.  The diagnosis of 
epilepsy had not yet been confirmed at that time and numerous 
examinations prior to, during and after that time did not show 
depression.  

Two VA compensation examinations in January 1948 showed that the 
veteran was lucid and without psychosis at that time.  The April 
1949 statement from a resident physician shows the veteran was 
found to be suffering from neurasthenia with arrhythmia but there 
was no indication of depression.  The May 1950 medical 
certificate also does not show depression even though the veteran 
was specifically examined for combat-related problems.  

Even after the July 1951 hospitalization for alcoholism, the 
September 1951 hospitalization to determine if the veteran had 
epilepsy, the physician could not conclusively determine whether 
the veteran was having hysterical fits or epilepsy.  
Consequently, the history that the veteran was being treated as a 
social outcast because of epilepsy and that led to the 
development of alcoholism is factually inconsistent with the 
treatment for alcoholism prior to the diagnosis of epilepsy.  

The evidence also shows that the veteran had subsequently been 
examined on numerous occasions by neuropsychiatrists.  None of 
these physicians noted or diagnosed depression symptoms.  The VA 
neuropsychiatrist who performed the January 1952, January 1957, 
March 1958 and May 1962 VA neuropsychiatric examinations 
consistently diagnosed grand mal epilepsy without psychotic 
reaction.  That psychiatrist did not note any depression symptoms 
during those examinations.  Therefore, the evidence at the time 
of the May 1966 Board decision did not make it undebatable that 
alcoholism was proximately due to or the result of the service-
connected epilepsy.  

The physician's opinion that the service-connected epilepsy 
materially caused or hastened the veteran's death was also 
debatable based on the evidence at that time.  The physician had 
already informed that veteran that his chronic alcoholism would 
cause his early death.  The evidence shows that the veteran was 
aware of this fact but chose to disregard the medical advice even 
if his alcoholism would cause his early death.  


The physician did not explain his opinion why epilepsy materially 
caused death or even hastened the veteran's death.  The physician 
did not state that the veteran was having a seizure at the time 
he brought him to the hospital in August 1963.  The physician did 
not relate what residual impairment from the veteran's service-
connected epilepsy hastened death.  This physician's opinion 
could have been rejected by the Board in favor of the April 1964 
statement by the physician who treated the veteran at the time of 
his death.  

This physician had knowledge that the veteran was an alcoholic 
and a known epileptic.  This physician examined the veteran at 
the time of admission and concluded that the neurological signs 
were negative.  This physician did not treat the veteran for his 
epilepsy but stated that she treated the veteran for continuing 
abdominal complaints.  That physician also stated that the 
diagnosis as to the cause of death was presumptive because an 
autopsy had not been performed.  There was evidence of record at 
that time, which supported a finding that the veteran was 
suffering from acute effects of his chronic alcohol use and the 
medical opinion that this could cause his death.  

The medical opinion that epilepsy hastened death could have been 
rejected because the evidence showed that this physician did not 
necessarily have an accurate picture as to the frequency, 
severity and effect of the veteran's epilepsy.  For example, a 
March 1965 statement from that private physician notes that the 
veteran had been treated for epilepsy on a number of occasions at 
his facility.  In November 1958 that physician certified that the 
veteran was being treated for recurrent convulsive epileptic 
seizures, two or three successive attacks occurring once or twice 
a month.  


In February 1959, that physician certified that the seizures were 
progressive and were occurring three or four times a month 
followed by three-to-five successive attacks.  However, after a 
request for his actual clinical records supporting his medical 
findings, that physician responded that he only treated the 
veteran on two occasions through January 1959.  The March 1965 
statement is similar, insofar as, the physician did not certify 
the frequency of treatment of the medical findings for his 
conclusion that the service-connected epilepsy materially 
hastened the veteran's death.  

For these reasons, the Board finds that reasonable minds could 
have differed as to whether the veteran's alcoholism was 
secondary to his epilepsy and whether epilepsy caused or hastened 
the veteran's death.  The argument that the Board committed error 
is essentially only disagreement as to how the physician's 
opinion was weighed or evaluated.  The Board points out that any 
argument based upon disagreement as to how the relevant facts 
were weighed or evaluated, that is, a "misinterpretation of 
facts," does not give rise the level of CUE as that term has 
come to be defined.  This is not a situation involving CUE.  
While the Board clearly failed to fulfill the duty to assist the 
veteran at that time by obtaining a fully informed medical 
opinion, this also does not constitute a basis for CUE.  

The appellant's representative also argues that the veteran had 
been awarded a 100 percent rating for epilepsy and the VA medical 
evidence dated prior to his death showed that the veteran was 
having more than one major seizure per month.  However, that VA 
medical examination was performed in excess of one year prior to 
the veteran's death.  The VA findings at that time did not 
include a medical opinion that service-connected epilepsy was 
affecting the veteran's pancreas or some other vital organ and 
was of itself of a progressive or debilitating nature at the time 
of the August 1963 hospitalization.  

While the veteran was 100 percent service-connected for grand mal 
epilepsy at the time of his death, the Board could have relied on 
the April 1965 medical certificate in concluding that the 
veteran's acute pancreatitis was so overwhelming that eventual 
death could have been anticipated irrespective of the coexisting 
epilepsy. 

Clearly, the correct facts stated in this case as they were known 
in May 1966 lack evidence of an error such that when called to 
the attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

For these reasons, the Board finds that any error of fact and law 
in the May 1966 Board decision does not compel the conclusion, to 
which reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  
Consequently, the Board concludes that the decision of May 27, 
1966 wherein the Board denied entitlement to service connection 
for the cause of the veteran's death did not contain CUE.  
38 U.S.C.A. §§ 5109A, 7104, 7111; 38 C.F.R. §§ 20.1400, 20.1403.  


ORDER

There was no CUE in the May 27, 1966 decision wherein the Board 
denied entitlement to service connection for the cause of the 
veteran's death, and, accordingly, that decision should not be 
revised or reversed.  



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals


 


